IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


US AIRWAYS, INC. AND AIG               : No. 302 WAL 2016
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (GENOVESE-SMITH)                 :
                                       :
                                       :
PETITION OF: PAULA GENOVESE-           :
SMITH                                  :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.